UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE UBIQUITI NETWORKS, INC. : 18 Civ. 1620 (VM)
SECURITIES LITIGATION : ORDER

VICTOR MARRERO, U.S.D.J.:

It is hereby ordered that the subsequent conference in the
above-captioned action, currently scheduled to be held on
Friday, March 27, 2020 at 10:00 a.m., shall be held
telephonically. The conference will take place using the dial-in

number 1-646-581-9990, with participant code 1-202-729-3165.

SO ORDERED:

Dated: New York, New York
24 March 2020

   

a - LD

a

 

“£" — Vietor Marrero
U.S.Ded;
